Smith, Judge,
concurring specially.
I agree with the majority that the trial court’s ruling must be reversed. I write specially because, in my view, the majority in reaching its conclusion reads much into the Act that is not actually there.
I find it easy to understand why the parties and the trial court reached the conclusion that the agreement had not been “consummated” prior to submitting it to the Attorney General and that the Act had been followed. As the trial court noted, the Act appears to contemplate submitting a completely worked-out agreement. The parties to this transaction signed the agreement with a provision that made it binding upon themselves five days after the Attorney General issued his findings, “if such findings disclose that the transaction contemplated hereby is in the public interest.” It is apparent that they apparently believed, as the trial court did, that the Act gives the Attorney General the power and authority to “disapprove” the transaction based upon comment and input from the affected public.
Unlike the majority, I find nothing in the Act giving the Attorney General such broad authority, and I am troubled by this omission. Faced with this omission, the majority chooses to fill in the gaps in the statute. But as written, the Act is a disclosure statute, akin to a “sunshine law.” It actually gives the Attorney General very limited power to nullify a transaction within the purview of the Act. It expressly provides that such a transaction is null and void only if the parties do not comply with “the notice, disclosure, and certification requirements” of the Act. OCGA § 31-7-412 (a).
Under these provisions, the parties must notify the Attorney General of the impending transaction, make numerous disclosures, including the financial interests of the principals, and certify that the transaction is authorized, the terms are reasonable, and the trans-feror has received fair market value in the transfer. The certification *490must also include a statement that “the transaction will not adversely affect the availability or accessibility of health care services in the county.” OCGA § 31-7-403 (b) (8). Apart from a rather mechanical review, ensuring that all disclosures and certifications are made, the primary responsibility of the Attorney General under the Act appears to be to facilitate public awareness of the proposed transaction.
But elementary principles of statutory construction dictate that we cannot interpret the Act’s provisions regarding the public hearing to be completely meaningless. Given the Attorney General’s limited power, the purpose of the public hearing necessarily must be to indicate to the parties the public’s perception of the transaction and to persuade the parties to bend, in some way, to the public’s will. And in my view, the parties in this case frustrated the purpose of at least a portion of the Act by agreeing, before hearing public comment, that the provisions of the agreement would be binding upon them once the Attorney General issued his report. I therefore must agree with the majority that the trial court erred in finding that Sparks had not stated a claim upon which relief could be granted.
I am more troubled than the majority, however, about the absence of any provision in the Act stating that anyone — including the Attorney General — has the power to disapprove a proposed transaction on its merits. Under the Act as written, I see nothing to prevent the parties from choosing to ignore decisively adverse public opinion, should they choose to do so. Because of this omission, it is clear to me that in this case, for instance, even if the parties had followed the letter of the statute, as construed by the majority, they could have frustrated the Act’s purpose by choosing to ignore adverse public comment and consummating the transaction once the Attorney General issued a report. This is true because the statute in fact provides no mechanism for ensuring that the public interest is protected, other than ensuring that the parties meet minimal notice, disclosure, and certification requirements.
In this case, the Attorney General held the public hearing, as required by the statute, and issued the required report. The Attorney General determined that the parties had met all the notice, disclosure, and certification requirements of the Act. In my view, the statute in its present form does not empower him to do anything more. I believe it would be useful and important to the people of Georgia to have a statute that provides in some way for “approval” or “disapproval” of a public hospital transfer based upon comment and input from the affected public. I do not find such a provision in the Act, however, and any such change is within the province of the General Assembly, not the courts.
*491Decided December 3, 1999
Reconsiderations denied December 15, 1999
Murphy, Murphy & Garner, Thomas B. Murphy, Parker, Hudson, Rainer & Dobbs, John H. Parker, Jr., Leo E. Reichert, for appellant.
Gambrell & Stolz, Seaton D. Purdom, Bryan M. Cavan, Christopher R. Stovall, for appellee.